Kassal, J., concurs in a memorandum as follows:
I concur in result only on constraint of this court’s decision in Beer v Florsheim (96 AD2d 485, app dsmd 60 NY2d 859). However, I adhere to the views expressed in my dissent in Beer that, until there has been a disposition of the underlying action, the claim for legal malpractice does not accrue and is premature (see, also, Siegel v Kranis, 29 AD2d 477, 480; Skinner v Stone, Raskin & Israel, 559 F Supp 808). As a matter of law this would require a dismissal without prejudice.